NEWMARKT CORP. P.O.BOX LAS VEGAS, NEVADA, USA +3 (705) 2078574 info@newmarktcorp.com Oct. 27, 2016 United States Securities and Exchange Commission Division of Corporation Finance F Street N.E. Washington, D.C.20549 Attention: Susan Block, Attorney Advisor John Stickel, Attorney Advisor Re: Newmarkt Corp. Registration on Form S-1 File No. 333-212821 REQUEST FOR ACCELERATION OF EFFECTIVENESS Dear Ms. Block: Pursuant Rule 461 promulgated under the Securities Act of 1933, as amended, Newmarkt Corp. (the “Registrant”) hereby requests acceleration of the effective date of its registration statement on Form S-1 (File No.: 333-212821), as amended (the “Registration
